Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1, 3, 5, 8, 14, 20-22, and 25-28 are currently pending. Claims 1, 8, 14, 20-22 are amended. Claims 2, 4-7, 9-19, and 23-24 are canceled. Examiner is interpreting the “Currently added” notation of claim 25 as being “Currently amended.” Examiner is interpreting the “Currently amended” of claim 20 to indicate “Previously Presented,” as there is no apparent amending of the claim. 
Response to Arguments
Regarding the claim objections, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The claim limitations have been removed. Therefore, the rejection is withdrawn.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner respectfully disagrees with Applicant’s assertions that the present claims produce a “useful, concrete, and tangible result.” The present claims recite the following limitation “providing, by at least one processor, the asset to the party which sent the project request.” This claim, under consideration of the broadest reasonable interpretation of the claimed invention, could be anything sent “by at least one processor.” The project could be an email or other web-based medium. There is no tangible result of the claimed invention that is readily apparent from the given claims. 
Regarding Applicant’s argument of “This for example can be shown in the creating of a video with subtitles. There would need to be a film crew and actors to create the footage, engineers and artists to create the video and do the necessary editing, and then a machine to apply subtitles to the video,” Examiner respectfully asserts that the scope of the present claims extend beyond the given example. The present claims do not recite any limitations directed towards,” the example provided by the Applicant is 
Regarding Applicant’s arguments of “First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"),” Examiner respectfully asserts that the present claims are directed to a “certain” method of organizing human activity. As identified in the Non-Final Rejection dated 08/07/2020, the present claims are directed to managing personal behavior or relationships or interactions between people. The present claims detail the abstract steps of identifying and monitoring project related information, wherein a set of resources is identified to perform the project. This is a “certain method” of organizing human activity. 
Regarding Applicant’s arguments of “Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3),” Examiner respectfully asserts that there is no rare circumstance involved in the instance claims. The present claims are directed to the grouping of “managing interactions between individuals” and is therefore present within the enumerated sub-groupings. 
Regarding Applicant’s arguments of “Through the incorporation of a processor and/or computers, the calculations, analysis, and manipulation of the data is the present invention and not just the human interaction. The invention does not use the computer just to facilitate the commercial interactions, the management of personal and relationships or interactions between people, but create a plan from a request and assists in allowing ther personal and resources to successfully complete that plan,” Examiner respectfully asserts that the linking of the computer to the abstract idea is not sufficient to prove integration into a practical application. The incorporation of a “processor and/or computer” to perform the steps of “create a plan from a request… and assist…” is merely generally linking. There is no 
Regarding Applicant’s arguments of “This process involves high level computer learning technology to analyze the communication style between the parties, identify that the conversation is having issues or complications, and generate a response that is likely to overcome the issue or complication,” Examiner respectfully disagrees with Applicant’s assertion. The present claim do not recite any limitations, under considerations of the broadest reasonable interpretation of the claimed invention, directed to “high level computer learning technology.” Applicant is reminded that it is impermissible to import limitations from the specification into the claims. (See MPEP 2111.01(II)) In order for Applicant to be given the argued interpretation, the claims must positively recite the argued subject matter.
Regarding Applicant’s arguments of “The present invention improves the functioning of a computer, where instead of just creating a simple table of who does what when, the invention first determines from a single request all the necessary tasks which are needed to be completed,” Examiner respectfully asserts that the identified improvement is an improvement to the abstract idea. The present claims do not improve the functioning of the computer by producing a more organized plan. In contrast, the present claims are directed to a “processor and/or computer” that merely facilitate the steps of the abstract idea.
Accordingly, the present claims are rejected under 35 USC 101. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s arguments in view of Zaveri, the claims have been amended such that the grounds of rejection has been necessitated by amendment. The Zaveri reference is no longer being utilized, therefore, Applicant’s arguments are moot. Examiner has provided the updated grounds of rejection. See the detailed rejection below. Regarding Applicant’s arguments related to Vigneswaran in 
Accordingly, the present claims are rejected under 35 USC 103.

Claim Objections
Claim 8 is objected to because of the following informalities:  “program instructions to monitor active tasks, wherein the monitoring comprising, 4Application No.: 16,381,001Docket No.: TIDA19.US.U.001”.  Examiner suggests amending the claim to state “wherein the monitoring comprises:” . 
Additionally regarding claim 8, the claim recites “program instructions to adjust a project impact score based on the process of active task relative to the set or requirements, project type, project time frame.” Examiner suggests amending the claim to state “program instructions to adjust a project impact score based on the process of active task relative to the set of requirements, project type, project time frame.”
Appropriate correction is required.
Dependent claims 21-22, 25-26 are objected to due to their dependency on objected base claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8, 14, 20-22, and 25-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments filed 11/12/2020 have introduced new matter. 
Regarding claim 1, the claim recites the limitation of “identifying prerequisites for each of the tasks” and “determining which resources are dependent on other resources based on the prerequisites for each of the tasks.” The original disclosure of the invention, filed on 04/11/2019, does not contain, whether explicitly, implicitly or inherently, sufficient information regarding the “prerequisite.” Paragraph [0052] of the specification discloses a project launch that validates all pre-requirements for a successful delivery are met. This indicates that the “pre-requirements” are utilized at the end of the project in order to determine that the project is successfully completed, which does not relate to the initialization of the task schedule and the determination of task scheduling dependency. 
Furthermore, regarding the limitation of “…that dependent resources are compatible based on an evaluation of each resources compatibility score…” is deemed new matter based on the original disclose. The original disclosure of the invention, filed on 04/11/2019, does not contain, whether explicitly, implicitly or inherently, sufficient information regarding the “compatibility score.” The original disclosure, specifically paragraph [0067], discloses information relating to an escalation risk score based on team risk. There is no specific “compatibility score” associated with “dependent resources.” 
Regarding claim 8, the limitation of “identifying resources which are compatible with the set of tasks, wherein each resource has a resource type and a compatibility rating analyzing the identified resources based on the compatibility rating of resources based on the compatible tasks and determining if the resources are compatible.” is deemed new matter based on the original disclose. The original disclosure of the invention, filed on 04/11/2019, does not contain, whether explicitly, implicitly or inherently, sufficient information regarding the “compatibility rating.” In particular, paragraph [0042] 
Regarding claim 14, the limitation of “wherein if the project impact score passes a threshold value the resource is analyzed for compatibility” ” is deemed new matter based on the original disclose. The original disclosure of the invention, filed on 04/11/2019, does not contain, whether explicitly, implicitly or inherently, sufficient information regarding the “compatibility” relative to the project impact score. 
Regarding claim 21, the limitation of “…further comprising: program instructions to identify an active task and compare the active task to a set of stored tasks to determine a similarity score between the active task and at least one of the stored tasks and wherein if it is determined that the active task and at least of the stored tasks is within a predetermined value, automating the completion of the active tasks based on the at least one stored task…” is deemed new matter based on the original disclose. The original disclosure of the invention, filed on 04/11/2019, does not contain, whether explicitly, implicitly or inherently, sufficient information regarding the “compatibility” relative to the project impact score. Specifically, in paragraph [0050], the specification discloses “manual intervention” for completing the project template based on a similarity range of previous tasks. The manual intervention would involve an individual producing template, and does not deal with the completion of project tasks themselves. 
Dependent claims 3, 5, 20-22, and 25-28 are rejected due to dependency on rejected base claims 1, 8, and 14.
Accordingly, claims 1, 3, 5, 8, 14, 20-22, and 25-28 are rejected under 35 USC 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3, 5, 8, 21-22, and 25-28 are rejected under 35 USC 112(b).
Claim 1 recites the limitation "the successful project type.”  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending “the successful project type” to recite “a successful project type.” 
Claim 1 recites the limitation "storing, by at least one processor, the requested project associated data.”  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending “the requested project associated data” to recite “requested project associated data.” 
Claim 1 recites the limitation "providing, by at least one processor, the asset to the party.”  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending “the party” to recite “a party” or “a client.” 
Claim 8 recites the limitation of “A computer program product for monitoring and assessing a project and communication between the parties, the method comprising” in the preamble. Examiner suggests amending “the parties” to recite “parties”
Regarding claim 8, the bounds of the claim are unclear. The final limitation recites “a team is identified.” The claim previously recites “selecting a team of compatible resources and users.” The bounds of the claim are rendered unclear because it is unclear whether or not the team of the finally recited limitation is the same team or a newly established team. It is unclear if the team is approved upon completion of the final task or whether or not a new team is identified for the template. Accordingly, the bounds of the claim are rendered unclear due to the lack of clarity associated with the antecedence of the "team.”
Claim 8 recites the limitation of “determine the completion of the active task.” Examiner suggests amending “determine the completion of the active task” to either “determine completion of the task” “determine the completion of an active task.”
Dependent claims 3, 5, 8, 21-22, and 25-28 are rejected due to their dependency on rejected base claims 1 and 8.
Accordingly, claims 1, 3, 5, 8, 21-22, and 25-28 are rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 8, 20-22, and 25-28 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1, 3-5, and 27-28 are directed to a method, claims 8, 21-22, 25-26 are directed to a computer program product, and claims 14 and 20 are directed to a system. From paragraph [0104] of the specification, the computer readable storage medium is “not to be construed as being transitory signals per se.” Claims 1, 3, 5, 8, 20-22, and 25-28 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8, and 14 are directed to the abstract idea of organizing and monitoring the workflow of a project, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to managing personal behavior or relationships or interactions between people. The limitations of claim 1 (with claims similarly recitation in claims 8 and 14), recite an abstract idea, including: “receiving, by at least one processor, a request for a project, and identifying a set of requirements of the project, and a project type; manipulating, by at least one processor, the set of requirements into a set of tasks based on the project type, and identifying prerequisites for each of the tasks; selecting, by at least one processor, at least one resource to complete the set of tasks, wherein if more than one resource is needed
Dependent claims 3, 5, 20-22, and 25-28 further narrow the abstract idea limitations identified in the independent claims. Therefore, the dependent claims are also directed to an abstract idea.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. Claim 1 recites the steps of the abstract idea are performed “by at least one processor,” which is the use of a phrase equivalent to the term “apply it.” This indicates the claims are directed to mere instruction to perform the steps of the abstract idea “by a processor,” which does not integrate the judicial exception into a practical application. Claims 8 and 14 recite the steps of the abstract idea are “program instructions” performed by a computer. This indicates that the claims are mere instructions to implement an abstract idea on a computer. These types of limitations do not indicate the claims are integrated into a 
Regarding the claim limitation of “storing, by at least one processor, the requested project data” recited in claim 1 (similarly recited as “program instructions” in claims 8 and 14) is mere extra-solution activity defining the step of storing project data. This type of post-solution activity is not sufficient to prove integration into a practical application. 
Similarly, the independent claim limitation of “providing, by at least one processor, the asset to the party which sent the project request, wherein a confirmation is received based on the approval of the asset,” is mere extra-solution activity defining the step of transmitting a message over a network. This type of post-solution activity is not sufficient to prove integration into a practical application.
The dependent claims are directed to limitations that further narrow the abstract ideas, and therefore do not integrate the judicial exception into a practical application. 
The claims, as a whole and individually, do not integrate the tentative abstract idea into a practical application.
Step 2B: Claims 1, 8, and 14 do not include additional elements that are sufficient to amount to anything significantly more than the judicial exception because the additional elements (i.e. processor, computer readable storage media) when considered both individually and in combination do not amount to significantly more than the abstract idea. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be 
Regarding the extra-solution activity identified in claims 1, 8, and 14, this type of extra-solution activity is not anything significantly more than the judicial exception. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. Section 2106.05(d) of the MPEP recognizes “storing and retrieving information in memory” as a computer function that is well-understood, routine, and conventional. Therefore, this type of extra-solution activity is not anything significantly more than the judicial exception. Similarly, the independent claim limitation of “providing, by at least one processor, the asset to the party which sent the project request, wherein a confirmation is received based on the approval of the asset,” is mere extra-solution activity defining the step of transmitting a message over a network. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Therefore, the independent claims do not contain anything significantly more than the judicial exception.
The dependent claims include the same abstract idea recited in the independent claims and merely incorporate additional details that further narrow the abstract idea, and therefore are not directed to anything significantly more. 
Dependent claims3, 5, 20-22, and 25-28 further narrow the abstract idea identified in the independent claims, which are directed to “Certain Methods of Organizing Human Activity” related to managing personal behavior or relationships or interactions between people. 
Accordingly, claims 1, 3-5, 8, 14, 20-22, and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14, 20, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran (US 20190180218 A1) in view of Kay (US 20130211884 A1).

Regarding claim 1, Vigneswaran teaches a method comprising (Figs. 3-9): receiving, by at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), a request for a project (paragraphs [0111-0112] teach receiving a project request), and identifying a set of requirements of the project, and a project type (paragraphs [0111-0121] teach evaluating the request project information in order to identify the work definition in the project request and the workflow for the project); 
manipulating, by at least one processor, the set of requirements into a set of tasks based on the project type (paragraphs [0111-0121] teach evaluating the request project information in order to the project workflow (i.e. project requirement) and the corresponding plurality of work stages required to complete the requested work (i.e. set of tasks)), 
and identifying prerequisites for each of the tasks (paragraph [0059] teaches defining a project timeline and sub-timeline based on dependent stage relationships that define how individual work stages are dependent on one another); 
selecting, by at least one processor, at least one resource to complete the set of tasks (paragraphs [0115-0116] teach identifying the users to assign to a particular work stage), wherein if more than one resource is needed the selection comprises, identifying, by at least one processor, a resource capable of completing each of the set of tasks and determining which resources are dependent on other resources based on the prerequisites for each of the tasks (paragraphs [0115-0116] teach identifying the users to assign to a particular work stage, wherein paragraph [0059] teaches defining a project timeline and sub-timeline based on dependent stage relationships that define how individual work stages are dependent on one another; Examiner’s Note: Under considerations of the broadest reasonable interpretation, Examiner asserts that the present method claim merely requires selecting at least one resource to complete the set of tasks. Therefore, the present claims do not require identifying which resources are dependent on other resources based on the prerequisites.); 
establishing, by at least one processors (paragraph [0110] teaches a server carrying out the steps of the method), that dependent resources are compatible based on an evaluation of each resources compatibility score (paragraphs [0115-0116] teaches identifying user types capable of completing a given task, wherein the server can determine users who are capable of performing the tasks of the given work stage if they correspond to one of the required user types and have a defined user type match score for each of the required user types associated with the work stage (i.e. set of tasks)), 
selecting, by at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), a set of resources which are able to be assigned to each of the set of tasks (paragraphs [0115-0116] teach identifying the users to assign to a particular work stage (i.e. set of tasks)), and establishing a workflow of the project based on the set of tasks, the prerequisites for each of the tasks, and the dependency of the resources (paragraph [0059] teaches generating a project schedule that , 
and2Application No.: 16,381,001Docket No.: TIDA19.US.U.001 monitoring, by at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), active tasks of the set of tasks relative to the workflow and applying a project impact value based on a deadline for each of the active tasks (paragraph [0210] teaches indicating the project has deviated from the expected timeline, which may produce an updated cost estimate and timeline (i.e. project impact values)), 
receiving, by at least one processor, a deliverable from one of the resources of an active task (paragraphs [0128-0129] teaches generating validation data as evidence to prove the particular task was completed for each user on the user’s device, wherein paragraph [0103] the validation data is captured using a camera; see also: [0102, 0191]; Examiner’s Note: The photo taken of the completed task is the asset.); 
analyzing, by at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), the deliverable to determine if the deliverable meets a set of requirements based on the task, wherein if it is determined that the deliverable meets the requirements (paragraph [0103] teaches a user being prompted to provide validation information using a camera, wherein paragraph [0128] teaches the validation data including location data of the user device is compared to the provided validation data in order to confirm work stage completion by the user; see also: [0064]; Examiner’s Note: Under considerations of the broadest reasonable interpretation, Examiner asserts that the present method claim does not require the given limitation. The present claims do not provide the alternative steps for deliverable if it is determined to not meet the requirements. For the sake of compact prosecution, Examiner is providing prior art citations.); 
manipulating, by at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), the workflow based on the completed deliverable and activating at least one additional task (paragraphs [0188-0189] teach the server may delay initiation of a subsequent work stage until the validation data of the first task is validated), 
wherein upon the completion of a final task an asset is formed (paragraphs [0128-0129] teaches generating validation data as evidence to prove the particular task was completed for each user on the user’s device, wherein paragraph [0103] the validation data is captured using a camera; see also: [0102, 0191]; Examiner’s Note: The photo taken of the completed task is the asset.); 
providing, by at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), the asset to the party, wherein a confirmation is received based on the approval of the asset (paragraphs [0063-0064] teach the scheduling server (i.e. party) can require validation data to ensure that a work task is completed successfully, wherein paragraphs [0127-0128] teach the server may use the validation data to validate completion of the work stage); 
and storing, by at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), the requested project associated data (paragraph [0087] teaches storing the project data including project workflows and user assignments).
However, Vigneswaran does not explicitly teach wherein if the project impact value exceeds a predetermined number the workflow is manipulated; forming, by at least one processor, a project template based on the successful project type, project layout, set of tasks, and the resources. 
From the same or similar of endeavor, Kay teaches wherein if the project impact value exceeds a predetermined number the workflow is manipulated (paragraph [0106] teaches modifying the realized outcomes based on the expected outcomes of the task, wherein paragraph [0126] the expected outcome value is cost based, wherein the outcome value is produced by determining the actual cost exceeds the expected cost (i.e. predetermined number) by a certain amount); 
forming, by at least one processor, a project template based on the successful project type (paragraph [0142] teaches that upon project completion, a template may be produced for subsequent projects including the data from the previous project, wherein paragraph [0145] the project template includes project type), project layout (paragraph [0142] teaches that upon project completion, a template may be produced for subsequent projects including the data from the previous project, wherein paragraph [0106] teaches the projects include milestones (i.e. layout), set of tasks (paragraph [0142] teaches that , and the resources (paragraph [0142] teaches that upon project completion, a template may be produced for subsequent projects including the data from the previous project, wherein paragraph [0135] the project template includes information for at least one person to complete the project).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vigneswaran to incorporate the teachings of Kay to include wherein if the project impact value exceeds a predetermined number the workflow is manipulated; forming, by at least one processor, a project template based on the successful project type, project layout, set of tasks, and the resources. One would have been motivated to do so in order to more efficiently plan a project by including previously project templates as starting point for the subsequent project (Kay, [0003, 0146]). The use of previous projects as templates would be beneficial because it would save time (Kay, [0003, 0146]).

Regarding claim 14, Vigneswaran teaches a computer system for monitoring and assessing a project, the computer system comprising: one or more computer processors, one or more non-transitory computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by, at least one of the one or more processors (Figs. 1-3), the program instructions comprising: 
receiving a request for a project (paragraphs [0111-0112] teach receiving a project request, wherein the request has a set or requirements (paragraphs [0110-0112] teach receiving a project request including a plurality of project criteria (i.e. set of requirements)); 
assigning at least one resource to each task (paragraphs [0115-0116] teach identifying the users to assign to a particular work stage), 
wherein the assigning comprises: identifying resources which are compatible with the set of tasks, wherein each resource has a resource type and a compatibility rating analyzing the identified resources based on the compatibility rating of resources based on the compatible tasks and determining if the resources are compatibl(paragraphs [0115-0116] teaches identifying user types capable of completing a given task, wherein the server can determine users who are capable of performing the tasks of the given work stage if they correspond to one of the required user types; Examiner’s Note: In the prior art reference, the “compatible resource” is identified as their user type being “compatible” with the given requirements of the work stage.), 
and generating a team (paragraph [0119] teaches determining one or more users to assign to each work stage in the project workflow; Examiner’s Note: The multiple users assigned to a given work stage are the associated team), wherein the team is comprised of the compatible resources (paragraphs [0115-0116] teaches identifying user types capable of completing a given task, wherein the server can determine users who are capable of performing the tasks of the given work stage if they correspond to one of the required user types, and wherein paragraph [0094] teaches the user may have a requisite certification or training (i.e. resource); Examiner’s Note: In the prior art reference, the “compatible resource” is identified as their user type being “compatible” with the given requirements of the work stage); 
initiating the project, wherein the resources associated with an active task is notified (paragraph [0124] teaches the project server can transmit an assigned work stage notification to the mobile device of the assigned user or users);  
wherein once a final task is completed an asset is created (paragraphs [0128-0129] teaches generating validation data as evidence to prove the each task was completed for each user on the user’s device, wherein paragraph [0103] the validation data is captured using a camera; see also: [0102, 0191]; Examiner’s Note: The photo taken of the completed task is the asset. Additionally, if each task requires approval, then the final task would require approval.); 
analyzing a product which is produced by the completion of an active task (paragraphs [0128-0129] teaches generating validation data as evidence to prove the particular task was completed for , 
and providing the product to succeeding tasks which required the product to become an active task (paragraphs [0128-0129] teaches generating validation data as evidence to prove the particular task was completed for each user on the user’s device, wherein paragraphs [0188-0189] teach the server may delay initiation of a subsequent work stage until the validation data of the first task is validated; Examiner’s Note: The instant specification does not disclose explicitly producing a “product.” Therefore, Examiner is interpreting the claim under broadest reasonable interpretation of the claimed invention.);
processing the set of tasks and the resources to create a template (paragraphs [0199-0120] teach defining a project template based on the work required, wherein paragraph [0204] teaches the project criteria to define the template includes one or more user types required for the initial project criteria). 
However, Vigneswaran does not explicitly teach analyzing the requested project and the set of requirements to determine if a preexisting template meets the set of requirements, wherein if it is determined a template does not meet the set of requirements; 5Application No.: 16,381,001Docket No.: TIDA19.US.U.001converting the request into a project type and set of tasks based on the received project and set of requirements, wherein the set of tasks are established in chronological order and identifies preceding assets which are required to complete each task; monitoring the resources associated with the active task and calculating a project impact score based on progress of the active task and length of time which the active task is active, wherein if the project impact score passes a threshold value the resource is analyzed for compatibility.
From the same or similar field of endeavor, Kay teaches analyzing the requested project and the set of requirements to determine if a preexisting template meets the set of requirements (paragraph [0142] teaches evaluating whether the parameter values are different between the current project and previous project in a project template), wherein if it is determined a template does not meet the set of requirements (paragraph [0142] teaches determining what is the same and what is different from the completed project and the new project in a project template); 5Application No.: 16,381,001Docket No.: TIDA19.US.U.001 
converting the request into a project type and set of tasks based on the received project and set of requirements (paragraph [0146] teaches finding a previously filled-in project template that is the closest to the current project when none of the previously filled in previously filled-in project templates are available for the particular project type, wherein paragraphs [0135-0136] include expected outcomes and completion times for a given task; see also: [0142-0143]), wherein the set of tasks are established in chronological order and identifies preceding assets which are required to complete each task (paragraph [0146] teaches finding a previously filled-in project template that is the closest to the current project when none of the previously filled in previously filled-in project templates are available for the particular project type, and wherein paragraphs [0141-0142] teach the template includes expected completion time for a task and the project overall, and wherein the expected outcomes used to inform the system about the project includes materials and equipment required for each task as its being performed); 
monitoring the resources associated with the active task and calculating a project impact score based on progress of the active task and length of time which the active task is active (paragraph [0077-0078] teach a performance evaluation may be calculated for the entity’s performance on the project or group responsible for the whole project or portions of the project, wherein paragraph [0099] teaches the performance evaluation includes comparing the expected time to the actual completion time for the project);
wherein if the project impact score passes a threshold value the resource is analyzed for compatibility (paragraphs [0085-0086] teach the character parameters may be subject to a threshold and made available for further analysis, including a user requiring a threshold or basis for comparison, wherein paragraphs [0102-0103] teaches producing a quantitative evaluation of the project including the compatibility of the resource with the other resources of the project in order to determine if problems will arise).


Regarding claim 20, the combination of Vigneswaran and Kay teach all the limitations of claim 14 above.
Vigneswaran further teaches generating, by at least one processor (paragraph [0110] teaches a server carrying out the steps of the method), a template (paragraph [0199] teaches generating a template).
However, Vigneswaran does not explicitly teach wherein the generating of the template comprises, analyzing, by at least one processor, a completed project, compared, by at least one processor, the completed project to a plurality of previously completed projects, analyzing, by at least one processor, the differences between the completed project and the previously completed projects, and determining if the completed project differs from the previously completed projects, and if it is determined that the completed project differs from the previously completed projects, generating, by at least one processor, a new project template which substantially which includes the completed project and the differences between the completed project and the previously completed projects.  
analyzing, by at least one processor, a completed project (paragraph [0142] teaches evaluating data from a previous project), 
compared, by at least one processor, the completed project to a plurality of previously completed projects (paragraph [0142] teaches evaluating whether the parameter values are the same or different (i.e. comparing) between the current project and previous project), 
analyzing, by at least one processor, the differences between the completed project and the previously completed projects (paragraph [0142] teaches evaluating whether the parameter values are different between the current project and previous project), 
and determining if the completed project differs from the previously completed projects (paragraph [0142] teaches determining what is the same and what is different from the completed project and the new project), 
and if it is determined that the completed project differs from the previously completed projects, program instruction to generate a new project template which includes the completed project and the differences between the completed project and the previously completed projects  (paragraph [0146] teaches finding a previously filled-in project template that is the closest to the current project when none of the previously filled in previously filled-in project templates are available for the particular project type, wherein paragraph [0142] teaches that a project template may be manipulated in the case that certain parameter values differ between a current and historical project; see also: [0142-0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran and Kay to incorporate the teachings of Kay to include analyzing, by at least one processor, a completed project, compared, by at least one processor, the completed project to a plurality of previously completed projects, analyzing, by at least one processor, the differences between the completed project and the previously completed projects, and determining if the completed project differs from the previously completed projects, and if it is determined that the completed project differs from the previously completed projects, program instruction 

Regarding claim 27, the combination of Vigneswaran and Kay teach all the limitations of claim 1 above.
Vigneswaran further teaches further comprising, calculating, by one or more processors, a budget for the team based on an analysis of data related to each resource and the assigned task (paragraph [0200] teaches defining a project cost range (i.e. budget), paragraph [0068] teaches determining the expected cost for each user for the given tasks, as well as in paragraph [0174] teaches the proposed cost for each work stage is provided for each user; see also: [0205]). 
 
Regarding claim 28, the combination of Vigneswaran and Kay teach all the limitations of claim 1 above.
Vigneswaran further teaches further comprising, creating, by one or more processors, a series of work flows for the request (paragraphs [0204-0205] teach defining a project workflow and estimated project timeline), 
wherein the work flows vary in terms of cost (paragraphs [0204-0205] teach defining a project workflow, wherein the estimated cost affects the outcome of the workflow), resources (paragraphs [0204-0205] teach defining a project workflow, wherein the availability of the workers (i.e. resources) affect the outcome of the workflow), and timeline (paragraphs [0204-0205] teach defining a project workflow including an estimated project timeline).



Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran (US 20190180218 A1) in view of Kay (US 20130211884 A1) and further in view of Palmer II (US 20190114569 A1).

Regarding claim 3, the combination of Vigneswaran and Kay teach all the limitations of claim 1 above.
However, Vigneswaran does not explicitly teach monitoring, by at least one processor, communication between the selected resource and a client, performing, by at least one processor, a natural language processing on the monitored communication, wherein a set of communication data is created, and calculating, by at least one processor, a sentiment score based on an analysis of the set of communication data.
	From the same or similar field of endeavor, Palmer II teaches monitoring, by at least one processor (paragraph [0006] teaches an intelligent communication system containing a processor), communication between the resource and a client (paragraph [0076] teaches evaluating the past history of interactions from the donor, wherein paragraph [0035] the interactions are between the donor and a fundraising individual through the intelligent communication system (i.e. resource)), 
performing, by at least one processor (paragraph [0006] teaches an intelligent communication system containing a processor), a natural language processing on the monitored communication (paragraph [0076] teaches evaluating the past history of interactions (i.e. monitored communications) using sentiment analysis algorithms, wherein paragraph [0035] this includes applying natural language processing to communications, such as emails, from the donor, and the adjustments performed by the fundraising individual), 
wherein a set of communication data is created (paragraph [0035] teaches the system can perform sentiment analysis on the previous communications from the donor and the fundraising i.e. a set of communication data); see also: [0076]), 
and calculating, by at least one processor (paragraph [0006] teaches an intelligent communication system containing a processor), a sentiment score based on an analysis of the set of communication data (paragraph [0068] teaches determining a score based on the donor’s sentiment analysis, wherein paragraph [0035] the sentiment analysis is performed on previous communications from the donor; see also: [0076]).
Although Palmer II is directed to organizing charitable projects, the reference presents a solution reasonably pertinent to the claimed invention. For example, as explained above, Vigneswaran is directed to managing a project for a client; however, Vigneswaran does not explicitly address the claimed manner of managing communication with the client. Palmer II describes an approach to improving the usefulness of communications between an individual and an entity. In Vigneswaran, one is organizing and monitoring a project for a client. Analogously, in Palmer II, one is monitoring a project for a charity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran and Kay to incorporate the teaches of Palmer II to include monitoring, by at least one processor, communication between the selected resource and a client, performing, by at least one processor, a natural language processing on the monitored communication, wherein a set of communication data is created, and calculating, by at least one processor, a sentiment score based on an analysis of the set of communication data. This improvement is suggested since Palmer II analogously provides a service that proactively generates and manages communications between individuals (Palmer II, [0005]). By applying sentiment analysis to the system of Vigneswaran, one would produce optimal communications that would continuously improve the effectiveness of communication between the client and the entity (Palmer II, [0005]).

Regarding claim 5, the combination of Vigneswaran, Kay, and Palmer II teach all the limitations of claim 3 above.
generating a response, wherein the response generation, comprises, processing, by at least one processor, the monitored communications and identifying a client communication style, generating, by at least one processor, a response based on the client communication style, and submitting, by one or more processors, the generated response to the client.3Application No.: 16,381,001Docket No.: TIDA19.US.U.001.
	From the same or similar field of endeavor, Palmer II further teaches generating a response (paragraph [0110] teaches auto-generating an email message; see also: [0102]), wherein the response generation, comprises, processing, by at least one processor, the monitored communications and identifying a client communication style (paragraphs [0109-0110] teaches producing individualized email messages for specific donors, wherein paragraph [0068] each donor has a profile indicating their communication preferences (i.e. client communication style); see also: [0102]),
 generating, by at least one processor, a response based on the client communication style (paragraph [0110] teaches auto-generating an email message for the donor, wherein paragraph [0068] each donor has a profile indicating their communication preferences (i.e. client communication style); see also: [0102]), 
and submitting, by one or more processors, the generated response to the client (paragraph [0110] teaches auto-generating an email message for the donor, wherein paragraph [0074] teaches the message is output and transmitted to the donor in the form of a direct message, text, SMS, etc.; see also: [0102]).
Although Palmer II is directed to organizing charitable projects, the reference presents a solution reasonably pertinent to the claimed invention. For example, as explained above, Vigneswaran is directed to managing a project for a client; however, Vigneswaran does not explicitly address the claimed manner of managing communication with the client. Palmer II describes an approach to improving the usefulness of communications between an individual and an entity. In Vigneswaran, one is organizing and monitoring a project for a client. Analogously, in Palmer II, one is monitoring a project for a charity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  generating a response, wherein the response generation, comprises, processing, by at least one processor, the monitored communications and identifying a client communication style, generating, by at least one processor, a response based on the client communication style, and submitting, by one or more processors, the generated response to the client. This improvement is suggested since Palmer II analogously provides a service that proactively generates and manages communications between individuals (Palmer II, [0005]). By applying sentiment analysis to the system of Vigneswaran, one would produce optimal communications that would continuously improve the effectiveness of communication between the client and the entity (Palmer II, [0005]).3Application No.: 16,381,001Docket No.: TIDA19.US.U.001.

Claims 8, 21-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneswaran (US 20190180218 A1) in view of Palmer II (US 20190114569 A1) in view of Kay (US 20130211884 A1)

Regarding claim 8, Vigneswaran teaches a computer program product for monitoring and assessing a project and communication between the parties (paragraph [0053] teaches a non-transitory computer readable medium), the method comprising: 
one or more non-transitory computer readable storage media and program instructions stored on the one or more computer readable storage media (paragraphs [0052-0053] teach software programs may be stored on a storage media that contains computer usable instructions for the one or more processors), the program instructions comprising: 
program instructions to receive a request for a project (paragraphs [0111-0112] teach receiving a project request), 
program instructions to analyze the received request to establish a set or requirements (paragraph [0010] teaches receiving a project request including project criteria such as work stages , a project type (paragraph [0010] teaches receiving a project request including project criteria such as a work definition), a project time frame (paragraph [0010] teaches receiving a project request including project criteria such as a project timeframe), and a set of tasks (paragraph [0010] teaches receiving a project request including project criteria such as a plurality of tasks); 
program instructions to select at least one resource and at least one user based on the analyzed request (paragraphs [0115-0116] teach identifying the users to assign to a particular work stage, wherein paragraph [0094] teaches the user may have a requisite certification or training (i.e. resource)), wherein the selection process comprises: 
program instructions to identify at least one user and at least one resource which is compatible with at least one of the set of tasks of the request (paragraphs [0115-0116] teach identifying the users to assign to a particular work stage, wherein paragraph [0094] teaches the user may have a requisite certification or training (i.e. resource) for a given task),  
program instructions to compare the identified resources and users, to determine the compatibility of the resources and the users (paragraphs [0115-0116] teaches identifying user types capable of completing a given task, wherein the server can determine users who are capable of performing the tasks of the given work stage if they correspond to one of the required user types, and wherein paragraph [0094] teaches the user may have a requisite certification or training (i.e. resource); Examiner’s Note: In the prior art reference, the “compatible resource” is identified as their user type being “compatible” with the given requirements of the work stage.), wherein the identified resources and users need to have a compatibility score of a predetermined value (paragraphs [0182-0183] teach the server may produce a score for each potential user for a given task, wherein the user can be assigned if they have the highest score, and wherein paragraph [0178] this score includes the user’s type match score the task of the given work stage), 
and selecting a team of compatible resources and users (paragraphs [0115-0116] teaches identifying user types capable of completing a given task, wherein the server can determine users who are capable of performing the tasks of the given work stage if they correspond to one of the required user i.e. resource)), 
and program instructions to monitor active tasks (paragraph [0014] teaches monitoring a location of a first user assigned to a first work stage), wherein the monitoring comprising, 4Application No.: 16,381,001Docket No.: TIDA19.US.U.001 
program instructions to receive a product for a task (paragraphs [0128-0129] teaches generating validation data as evidence to prove the particular task was completed for each user on the user’s device); 
program instructions to process the product to determine the completion of the active task (paragraphs [0128-0129] teaches generating validation data as evidence to prove the particular task was completed for each user on the user’s device), wherein if it is determined that the active task is completed the product is sent to the resource associated with the next active tasks (paragraphs [0128-0129] teaches generating validation data as evidence to prove the particular task was completed for each user on the user’s device, wherein paragraphs [0188-0189] teach the server may delay initiation of a subsequent work stage until the validation data of the first task is validated), 
where the product is necessary for the next active task to be completed (paragraphs [0188-0189] teach the server may delay initiation of a subsequent work stage until the validation data of the first task is validated), wherein the product is manipulated at each task and after a final task an asset is formed (paragraphs [0128-0129] teaches generating validation data as evidence to prove the particular task was completed for each user on the user’s device, wherein paragraph [0103] the validation data is captured using a camera; see also: [0102, 0191]; Examiner’s Note: The photo taken of the completed task is the asset.); 
and program instructions to receive confirmation on the approval of the asset by a client, wherein a template is formed and a team is identified (paragraphs [0199-0120] teach defining a project template). 
However, Vigneswaran does not explicitly teach program instructions to adjust a project impact score based on the process of active task relative to the set or requirements, project type, project time frame, program instructions to monitor communications between the client and the user, wherein a natural language process on the monitored communication and calculate a sentiment score based on the analyzed communication.
From the same or similar field of endeavor, Palmer II teaches program instructions to monitor communications between the client and the user (paragraph [0076] teaches evaluating the past history of interactions from the donor, wherein paragraph [0035] the interactions are between the donor and a fundraising individual through the intelligent communication system (i.e. resource)), 
wherein a natural language process on the monitored communication and calculate a sentiment score based on the analyzed communication (paragraph [0068] teaches determining a score based on the donor’s sentiment analysis, wherein paragraph [0076] teaches evaluating the past history of interactions (i.e. monitored communications) using sentiment analysis algorithms, wherein paragraph [0035] this includes applying natural language processing to communications, such as emails, from the donor, and the adjustments performed by the fundraising individual).
Although Palmer II is directed to organizing charitable projects, the reference presents a solution reasonably pertinent to the claimed invention. For example, as explained above, Vigneswaran is directed to managing a project for a client; however, Vigneswaran does not explicitly address the claimed manner of managing communication with the client. Palmer II describes an approach to improving the usefulness of communications between an individual and an entity. In Vigneswaran, one is organizing and monitoring a project for a client. Analogously, in Palmer II, one is monitoring a project for a charity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vigneswaran to incorporate the teaches of Palmer II to include program instructions to monitor communications between the client and the user, wherein a natural language process on the monitored communication and calculate a sentiment score based on the analyzed communication. This improvement is suggested since Palmer II analogously provides a service that proactively generates and manages communications between individuals (Palmer II, [0005]). By applying sentiment analysis to the 
However, the combination of Vigneswaran and Palmer II does not explicitly teach program instructions to adjust a project impact score based on the process of active task relative to the set or requirements, project type, project time frame.
From the same or similar field of endeavor, Kay teaches program instructions to adjust a project impact score based on the process of active task relative to the set or requirements (paragraph [0077-0078] teach a performance evaluation may be calculated for the entity’s performance on the project or group responsible for the whole project or portions of the project, wherein paragraph [0092] teaches the objective or subjective criteria of the project, along with requirements, are utilized to evaluate the outcomes), project type (paragraph [0077-0078] teach a performance evaluation may be calculated for the entity’s performance on the project or group responsible for the whole project or portions of the project, wherein paragraph [0084] teaches the professional parameters include type of work), project time frame (paragraph [0077-0078] teach a performance evaluation may be calculated for the entity’s performance on the project or group responsible for the whole project or portions of the project, wherein paragraph [0099] teaches the performance evaluation includes comparing the expected time to the actual completion time for the project). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran and Palmer II to incorporate the teachings of Kay to include program instructions to adjust a project impact score based on the process of active task relative to the set or requirements, project type, project time frame. One would have been motivated to do so in order to more efficiently manage a project and acquire resources based on the complexity of the project (Kay, [0003]). By incorporating Kay into Vigneswaran, one would be able to produce a combined overall project satisfaction based on both objective criteria and subjective criteria (Kay, [0092-0093]). 

Regarding claim 21, the combination of Vigneswaran, Palmer II, and Kay teach all the limitations of claim 8 above.
	However, Vigneswaran does not explicitly teach further comprising: program instructions to identify an active task and compare the active task to a set of stored tasks to determine a similarity score between the active task and at least one of the stored tasks and wherein if it is determined that the active task and at least of the stored tasks is within a predetermined value, automating the completion of the active tasks based on the at least one stored task.
	From the same or similar field of endeavor, Kay further teaches further comprising: program instructions to identify an active task and compare the active task to a set of stored tasks to determine a similarity score between the active task and at least one of the stored tasks and wherein if it is determined that the active task and at least of the stored tasks is within a predetermined value, automating the completion of the active tasks based on the at least one stored task (paragraph [0146] teaches finding a previously filled-in project template that is the closest to the current project when none of the previously filled in previously filled-in project templates are available for the particular project type, wherein paragraph [0142] teaches evaluating whether the parameter values are different between the current project and previous project).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran, Palmer II, and Kay to incorporate the further teachings of Kay to include further comprising: program instructions to identify an active task and compare the active task to a set of stored tasks to determine a similarity score between the active task and at least one of the stored tasks and wherein if it is determined that the active task and at least of the stored tasks is within a predetermined value, automating the completion of the active tasks based on the at least one stored task. One would have been motivated to do so in order to more efficiently plan a project by including previously project templates as starting point for the subsequent project (Kay, [0003, 0146]). The use of previous projects as templates would be beneficial because it would save time (Kay, [0003, 0146]).

Regarding claim 22, the combination of Vigneswaran, Palmer II, and Kay teach all the limitations of claim 8 above.
Vigneswaran further teaches further comprising, processing the set of tasks and the resources and determining based on an order of the set of tasks and a required product for the initiation of each of the set of tasks (paragraph [0059] teaches producing a project schedule including the work stages placed into timelines and parallel sub-timelines, wherein paragraphs [0188-0189] teach the server may delay initiation of a subsequent work stage until the validation data of the first task is validated, and wherein paragraphs [0128-0129] teaches generating validation data as evidence to prove the particular task was completed for each user on the user’s device,).
However, Vigneswaran does not explicitly teach forming an impact score value for each of the tasks.
From the same or similar field of endeavor, Kay further teaches forming an impact score value for each of the tasks (paragraph [0077-0078] teach a performance evaluation may be calculated for the entity’s performance on the project or group responsible for the whole project or portions of the project, wherein paragraph [0099] teaches the performance evaluation includes comparing the expected time to the actual completion time for the project).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran, Palmer II, and Kay to incorporate the further teachings of Kay to include analyzing the requested project and the set of requirements to determine if a preexisting template meets the set of requirements, wherein if it is determined a template does not meet the set of requirements; 5Application No.: 16,381,001Docket No.: TIDA19.US.U.001converting the request into a project type and set of tasks based on the received project and set of requirements, wherein the set of tasks are established in chronological order and identifies preceding assets which are required to complete each task; monitoring the resources associated with the active task and calculating a project impact score based on progress of the active task and length of time which the active task is active. One would have been motivated to do so in order to 

Regarding claim 25, the combination of Vigneswaran, Palmer II, and Kay teach all the limitations of claim 8 above.
However, Vigneswaran does not explicitly teach further comprising, building, a collection of the resources, wherein the resources are compared to one another to determine compatible resources, based on a performance of the resources in previously completed projects.
From the same or similar field of endeavor, Kay further teaches further comprising, building, a collection of the resources (paragraph [0101] teaches producing a resource database for the persons available for projects), wherein the resources are compared to one another to determine compatible resources (paragraph [0101] teaches the resources database includes the compatibility of the resources), based on a performance of the resources in previously completed projects (paragraph [0101] teaches the resources database includes the compatibility of the resources, wherein paragraph [0084] the professional profile information for each individual is derived from previous projects).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vigneswaran and Palmer II to incorporate the teachings of Kay to include further comprising, building, a collection of the resources, wherein the resources are compared to one another to determine compatible resources, based on a performance of the resources in previously completed projects. One would have been motivated to do so in order to more efficiently manage a project and acquire resources based on the complexity of the project (Kay, [0003]). By incorporating Kay into Vigneswaran, one would be able to produce a combined overall project satisfaction based on both objective criteria and subjective criteria (Kay, [0092-0093]). The use of previous projects as templates would be beneficial because it would save time (Kay, [0003, 0146]).

Regarding claim 26, the combination of Vigneswaran, Palmer II, and Kay teach all the limitations of claim 8 above.
Vigneswaran further teaches generating a plurality of project types (paragraph [0137] teaches defining an ordered project schedule that arranges the work stages for the project), wherein each project type has varying sets of tasks (paragraph [0114] teaches each work stage contains one or more tasks, which is associated with the project type; see also: [0010]), based on at least one previously completed project (paragraphs [0199-0202] teach generating a workflow from the user project criteria generated by the project request template (i.e. at least one previously completed project), wherein paragraph [0114] teaches determining one or more tasks required for each work stage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Terry et al. (US 20180373696 A1) discloses in at least paragraphs [0014, 0141-0143] producing a sentiment profile for an individual and determining their temperament 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683